UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54115 PARALLAX DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2 Canal Park, 5th Floor, Cambridge, MA (Address of principal executive offices) (Zip Code) 617-209-7999 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 28,020,000 common shares issued and outstanding as of August 14, 2012 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim consolidated financial statements for the three and six month periods ended June 30, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. These financial statements should be read in conjunction with the audited financial statements and notes included thereto for the year ended December 31, 2011, on Form 10K, as filed with the Securities and Exchange Commission. 3 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, December 31, 2011 ASSETS Current Assets Cash & cash equivalents $ $ Total Current Assets Property, Plant & Equipment, net Intangible Assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Related party payables Notes & loans payable Total Current Liabilities Deferred Revenue Related party loans Total Liabilities STOCKHOLDERS’ (DEFICIT) Preferred Stock, $0.0001 par value, 100,000,000 shares authorized, 230,000 and 220,000 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively 23 22 Common stock, $0.0001 par value, 400,000,000 shares authorized, 28,020,000 and 28,020,000 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid in capital - Preferred Additional paid in capital - Common Subscriptions receivable (20 ) (20 ) Accumulated Deficit (1,181,987 ) (873,344 ) Total Stockholders’ (Deficit) (595,749 ) (243,106 ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 4 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Cumulative From April 12, 2010 For the three months ended For the six months ended (Inception) to June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 June 30, 2012 General and administrative expenses $ Operating (loss) (119,604 ) (134,320 ) (249,288 ) (206,304 ) (730,998 ) Other Expenses Depreciation & amortization Amortization of deferred compensation Interest expense - - Total Other Expenses Provision for income taxes - Net (loss) $ ) $ ) $ ) $ ) $ ) Net (loss) per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements 5 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Cumulative From April 12, 2010 For the six months ended (Inception) to June 30, 2012 June 30, 2011 June 30, 2012 Cash Flow from operations: Net loss $ ) $ ) $ ) Depreciation - Amortization of intangible assets Amortization of deferred compensation Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in operating assets and liabilities: Increase in accounts payable and accrued expenses Increase in expenses payable to related parties Net cash provided by (used in) operating activities (154,852 ) ) Cash Flow from investingactivities: (Increase) in Property, Plant & Equipment (4,370 ) - (55,763 ) (Increase) in Intangible Assets - (1,500,000 ) (1,500,000 ) Net cash (used in) investing activities (4,370 ) (1,500,000 ) (1,555,763 ) Cash Flow from financing activities: Proceeds from related party loans - Proceeds from notes & loans payable - - Repayment of notes & loans payable (4,500 ) - (4,500 ) Increase in Deferred Revenue - (Increase) in Deferred Compensation - (281,250 ) (281,250 ) Increase (Decrease) in Capital Stock due to Merger - (700 ) Increase in Paid In Capital due to Merger - Issuance of Preferred Stock 1 20 23 Issuance of Common Stock - - (20 ) Subscriptions receivable (50,000 ) - Increase in Preferred Paid In Capital due to stock issuance Net cash provided by financing activities Increase in cash (63,722 ) Cash - beginning of period - Cash - end of period $ $ $ NONCASH ACTIVITIES Reclassification of Note Payable from capital $ $
